Citation Nr: 0911037	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1967 to February 1970 and from November 1972 to 
October 1973.  Service in Vietnam is indicated by the 
evidence of record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction of the Veteran's appeal 
currently resides with the VARO in Portland, Oregon.  

Procedural history

In February 2005, the RO denied entitlement to service 
connection for PTSD.  
The Veteran indicated his disagreement with the February 2005 
decision in a February 2006 notice of disagreement (NOD).  
A DRO conducted a de novo review of the claim and rendered a 
decision in a April 2007 statement of the case (SOC) which 
continued the denial of entitlement to service connection for 
PTSD.  The Veteran subsequently perfected an appeal as to 
this issue by filing a substantive appeal (a letter in lieu 
of a VA Form 9) in May 2007.  

In September 2008, the Veteran presented testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.



Character of discharge

As was noted in the Introduction, the Veteran served on 
active duty in two distinct periods.  The second period, 
November 1972 to October 1973, resulted in an other-than-
honorable (OTH) discharge from the United States Army for 
reasons of willful and persistent misconduct.  

VA regulations bar the award to a Veteran who has received a 
discharge from service under dishonorable conditions.  See 38 
C.F.R. § 3.1(d), 3.12(a) (2008).  
In this case, it does not appear that the Veteran is 
contending that his claimed disability had its inception 
during or due to his second period of service.  Rather, he 
argues that his claimed disability is related to his prior, 
honorable period of service in the United States Army from 
February 1967 to February 1970.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development as detailed 
below.

Reasons for remand

Treatment records

The Veteran's representative asserted during the September 
2008 hearing that the Veteran had been receiving VA 
outpatient treatment at the Portland VAMC for his claimed 
PTSD since April 2008.  See the September 2008 hearing 
transcript at page 4 and a statement submitted by the 
Veteran's representative.  

The Veteran's claims folder is negative for any treatment 
records from the Portland VAMC.  The Veteran's VA treatment 
records should be located and associated with the claims 
folder.  See 38 U.S.C.A. § 5103A (West 2002).

Claimed stressor

The Board notes that the Veteran had not submitted any 
evidence of an in-service stressor prior to the September 
2008 hearing.  At the hearing, the Veteran provided testimony 
concerning an alleged stressor event in which, while serving 
with Company B of the 86th Engineer Battalion connected with 
the 9th Infantry Division, the Veteran and two other soldiers 
came under mortar fire and small arms attack while on guard 
duty in the vicinity of Dong Tam or Vihn Long in either late 
November or early December 1968.  See the September 2008 
hearing transcript at pages 7, 11-13.  After the hearing, the 
Veteran submitted a PTSD questionnaire detailing the claimed 
stressor along with a waiver pursuant to 38 C.F.R. § 20.1304 
(2008).  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor, where the 
claimant in that case had submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the Veteran's own personal 
involvement, is not necessary.  Applying this holding to the 
instant case, the RO has not yet submitted the Veteran's 
description of this in-service stressor to the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as CRUR) to assist in researching their records.  The 
Board believes that efforts must be undertaken to do so.

Medical examination

Subsequent to the September 2008 hearing, the Veteran 
submitted a January 2009 Intake Assessment report from a 
private medical clinic in which the Veteran is diagnosed with 
PTSD by an intake clinician.  However, the intake clinician 
also indicated that the Veteran has a history of drug and 
alcohol abuse.  Further, during the September 2008 hearing, 
the Veteran's representative asserted that the Veteran had 
received a "provisional" diagnosis of PTSD and depression 
during the above-mentioned VA treatment at the Portland VAMC, 
but the Veteran had not received a formal diagnosis of PTSD.  
It is thus unclear whether the Veteran currently has PTSD.  
The matter of current disability must be resolved.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should contact the Veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his claimed PTSD.  
Any such records so identified should be 
obtained to the extent possible, to 
include VA treatment records from the 
Portland VAMC.  Any records so obtained 
should be associated with the Veteran's VA 
claims folder.

2.  VBA should review the file and prepare 
a summary of the Veteran's claimed 
stressor, described above.  This summary, 
together with a copy of the Veteran's DD-
214, a copy of this remand, and all 
associated documents, should be sent to 
JSRRC.  That agency should be asked to 
provide any information that might 
corroborate the Veteran's alleged 
stressor.  

3.  VBA should arrange for the Veteran to 
be examined by a psychiatrist or 
psychologist.  The Veteran's VA claims 
folder should be furnished to the examiner 
for review.  Appropriate diagnostic 
testing should be undertaken, as deemed 
necessary by the examiner, and the 
examiner should specifically comment on 
the validity of the test results.  After 
review of the Veteran's claims folder, an 
interview with the Veteran, and the 
results of any testing performed, the 
examiner should provide a report which 
sets out the most likely current 
psychiatric diagnosis or diagnoses.  
To the extent practicable, PTSD should be 
either diagnosed or specifically ruled 
out.  Also, to the extent practicable, if 
PTSD is diagnosed, its etiology (to 
include any verified in-service stressors) 
should be discussed.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

4.  Following the completion of the 
foregoing, and after undertaking any 
additional development it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




